Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The main error relied on by the appellant, is the refusal of the court below, to grant a change of venue.
The affidavit states, that owing to certain litigations, in which the defendant had been engaged, a prejudice existed against him in the City of San Francisco, which would prevent him from having a fair and impartial trial, &c.
The power of granting a change of venue is discretionary with the courts below, subject to revision only in cases of gross abuse. The peculiar condition of this State, the daily fluctuations of property, and constant change of population, are unfavorable to changes of the place of trial, or delays in the administration of justice, and the experience of the past few years has shown, that these applications too often result in a total loss of all the rights involved. In addition to these considerations, the *413defendant shows in his affidavit, that all the witnesses of the plaintiff were residents of San Francisco, and openly seeks to escape the effects of their testimony, by removing the cause.
The affidavit on its face was insufficient to warrant the court in changing the venue. The facts should have been stated in such a manner, as to enable the court to draw its own inference, whether an impartial trial could be had in the particular case, admitting that a prejudice did exist in the community against the defendant. That prejudice is not so connected in the affidavit, as to show any operation between the parties in this suit.
Regarding this as a discretionary power, coupled with the fact that the cause was then on the calendar for trial, and that this was the second application for a change of venue, w'e cannot come to any other conclusion, than that the court properly overruled the application.
There is no weight in the other errors assigned.
Judgment affirmed.